DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2015/0352906 A1 – of record), in view of at least one of Manabe et al. (US 2017/0240000 A1 – of record), or Tauchi (US 2017/0217255 A1 – of record), and further in view of Yamaguchi et al. (US 2017/0239999 A1).
Regarding claim 1, Nomura discloses a pneumatic tire for a construction vehicle – (corresponds to a heavy load tire). The tire includes the use of a first circumferential direction groove 5 extended along a tire circumferential direction; and a second circumferential direction groove 9 formed at an outer side in a tire width direction with respect to the first circumferential direction groove 5; and a plurality of lateral grooves 7 extended along the tire width direction; and a block 10 defined by the first circumferential direction groove 5, the second circumferential direction groove 9, a plurality of the lateral grooves 7; and a plurality of belt layers 3, and wherein the second circumferential direction groove 9 is arranged at the outer side in the tire width direction with respect to a position in the tire width direction corresponding to an end portion of the belt layer 3b having the smallest angle between a cord, which forms the belt layer, and the tire circumferential direction, see FIGS. 1-3, [0044].
Nomura does not explicitly disclose the second circumferential direction groove is extended to be inclined toward a direction opposite to a tire rotation direction, from a side of a tire equatorial line to the outer side in the tire width direction; nor having the defined lengths L1, L2 and W, where L1 is 0.25W or more and less than 0.4W and L2 is more than the length L1 and less than 0.4W.
Manabe discloses a tread pattern suitable for improvements in both traction performance and belt durability, see [0010]. The tread pattern being arranged such that circumferentially extending grooves 12 have portions which extend to be inclined toward a direction opposite to a tire rotation direction C, from a side of a tire equatorial line CL, to the outer side in the tire width direction, see FIG. 3. And where such a configuration can disperse stress applied by uneven spots of a road surface to the edges of the center blocks 16, and where the edges are difficult to be a starting point of a cut, see [0080].
Tauchi discloses a tread pattern suitable for having a center area of the tread being configured to increase the cut resistance and wear performance, see [0004]. The tread pattern being arranged such that circumferentially extending grooves 11 have portions which extend to be inclined toward a direction opposite to a tire rotation direction C, from a side of a tire equatorial line CL, to the outer side in the tire width direction, see FIG. 2. And where such a configuration contributes to delimiting the center block land portions to have corner portions with obtuse angles. This being beneficial for suppressing heat build-up in the tread, as well as providing sufficient rigidity in the corner portions thereof, see [0085].
Yamaguchi discloses a tread pattern suitable for improving heat build-up resistance in the tread center region land portion, see [0005]. The tread pattern is configured to have circumferential main groove 11A – (construed as a second circumferential direction groove); wherein, as a length T is defined by a length between one end and another end of tread ends in the tire width direction – (construed a length W), a length W1 is defined by a length between the tire equatorial line and one end of the second circumferential direction groove – (construed as L1), and a length W2 is defined by a length between the tire equatorial line and another end of the second circumferential direction groove – (construed as L2). Length W1(L1) is preferably at least 0.15 times the ground contact width T(W) – (corresponds to L1 is 0.25W or more and less than 0.4W), and W2(L2) is preferably at most 0.30 times the ground contact width T(W) – (corresponds to L2 is more than L1 and less than 0.4W). And by satisfying these ranges, an appropriate ratio of rigidity between the center blocks 20 and the shoulder blocks 21A, 21B can be maintained, and good heat resistance and wear resistance can be obtained in a compatible manner.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second circumferential groove in the claimed manner as taught by at least one of Manabe or Tauchi and further in view of Yamaguchi to provide the tire with the aforementioned benefits. 
Regarding claim 2, modified Nomura discloses the second circumferential groove 9 has groove turning portions that form the wave-like shapes of the grooves and are turned so as to protrude outward in the tire width direction having a curved shape, see [0055] – (corresponds to formed to be curved and protruded toward the direction opposite to the tire rotation direction, from the side of the tire equatorial line to the outer side in the tire width direction).
Regarding claim 3, modified Nomura discloses at least one of the lateral grooves 14 is inclined toward the tire rotation direction, from the side of the tire equatorial line CL to the outer side in the tire width direction, see Manabe – FIG. 3.
Regarding claims 4-6, 8, modified Nomura discloses a first shoulder groove 6 opened to a tread end E and extended along the tire width direction, wherein the second circumferential direction groove 9 is communicated with the first shoulder groove 6; and the first shoulder groove 6 is communicated with at least one of the lateral grooves 7; and a second shoulder groove 6 communicated with a portion of the second circumferential direction 9 groove between one end and another end of the second circumferential direction groove 9, wherein the second shoulder groove 6 is inclined toward the direction opposite to the tire rotation direction, from the side of the tire equatorial line CL to the outer side in the tire width direction; and the belt layer having the smallest angle is a second belt layer 3h formed next to the first belt layer 3i at an outer side in the tire radial direction, and wherein the second belt layer is smaller in a width in the tire width direction than other belt layer 3i, see Nomura – FIG. 3 and FIG. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749